DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
The Examiner notes that Applicant’s arguments found in “REMARKS” filed 6/22/2021 are persuasive and point out the major features which, inter alia, distinguish the claimed invention over the prior art.
The Examiner notes that the claims are drawn to a system, devices and techniques for interacting with a work target on a work site modeled in three-dimensions, by an operator in order to display image information on an image in which the work site is photographed in a specific manner in relation to regions of the work site which are captured.  The prior art teaches techniques for interacting with a 3-D environment of a work site, but does not teach the specific manner in which regions are determined for interaction as now claimed.  
The independent claims now more specifically require, inter alia, a specific technique for obtaining a “first partial region” of the work site in a “line-of-sight direction of the work operator” at the work site utilizing an image photographed in this line-of-sight (LOS) where this obtaining requires that an “operator points out a direction of a position of the work target by an arm portion of the work target” and obtaining a “pointing direction” using a 3D model matching process modeling an “elbow to a fingertip” and the importantly obtaining the first partial region “by using an average vector, the average vector being a vector obtained by averaging the orientation of the work operator and the pointing 
The Examiner provides the following prior art showing that while various techniques exist for tracking and interpreting pointing gestures in a field of view of a AR device user (or the like) to target certain regions, there are no teachings or suggestions of the specific obtaining based on the average vector as claimed and described above.
Kamamori (US PGPUB 20140361981) – See figures 6A-6D and paragraphs 0030-0080 teaching capturing and interpreting gestures of a user including a vector representing a fingertip, but no average vector.
Leyvand et al (US PGPUB 20120128208) – see paragraphs 0093-0142 teaching an “average” applied to positions recognized as body parts including arms and hands in order to determine “vectors” for body parts, but there is no averaging of vectors of an orientation and a pointing direction to obtain an average vector for use in determining an area of interest in a work site.
Bostick et al (US PGPUB 20180321816) – see paragraphs 0033-0062 and figure 3 teaching a pointing vector being determined for interaction, but no teaching of any average vector of a pointing direction and an orientation of the operator.
Galor et al (US PGPUB 20160041623) – See paragraphs 0021-0056 and figures 1-3 teaching identifying a hand and fingers of a hand within a FOV which is oriented toward a work target as 
Kritt et al (US PGPUB 20150293586) – See paragraphs 0015-0034 and figure 1 teaching to determine a pointing vector as well as a gaze vector and to use both to determine an intersection point that selects a target, however, the gaze vector and the pointing vector are not averaged in any sense to determine any average vector and no partial region is established based on the selection either as claimed.
Terahata (US PGPUB 20180314326) – see paragraphs 0052-0103 and figures 1-19, teaching to determine gaze vectors and orientation vectors and using an intersection of these vectors to select an object, but again there is no averaging of a pointing vector from a hand or the like and an orientation in order to select a first partial region as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT E SONNERS/Examiner, Art Unit 2613   

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613